Citation Nr: 1421943	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder, major depressive disorder, and a substance abuse disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel





INTRODUCTION

The Veteran served on active duty from February 1994 to January 1995. 

This appeal arises from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection and assigned an initial 30 percent rating for PTSD.  Thereafter, a February 2011 rating decision increased the Veteran's initial disability evaluation to 50 percent, effective the date of service connection.  However, as that award did not represent a complete grant of the benefits sought on appeal, the claim has remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Although the Veteran's claim was initially limited to service connection for PTSD, the Board has expanded its scope to encompass the other psychiatric disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction. 


REMAND

The Veteran contends that his PTSD and related psychiatric symptoms are worse than contemplated by his current disability rating and that a higher evaluation is thus in order.  However, before the Board may reach the merits of the Veteran's claim, further development is required.  See 38 C.F.R. § 19.9.  

I.  Updated VA Examination

The Veteran was last afforded a VA psychiatric examination in February 2011, which yielded Axis I diagnoses of PTSD, panic disorder, and an alcohol abuse disorder pursuant to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  However, when assigning a Global Assessment and Functioning (GAF) score, the VA examiner only considered the Veteran's PTSD and panic disorder, despite acknowledging that his alcohol abuse was productive of "considerable impairment" that "appear[ed] to be worsening his anxiety condition" and "could likely be making his anxiety in the form of his panic and his PTSD worse."  

The Board recognizes that the excessive use of alcohol and drugs constitutes wilful misconduct for which VA compensation is generally precluded as matter of law.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Nevertheless, substance abuse may constitute evidence of worsening of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (2001), overruling Barela v. West, 11 Vet App 280 (1998); see also 38 U.S.C.A. § 1110.  Indeed, that is particularly true where, as here, the symptoms of such abuse have not been clinically dissociated from the underlying service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (interpreting 38 C.F.R. § 3.102 as requiring that reasonable doubt on any issue be resolved in a claimant's favor, and that such signs and symptoms be attributed to the service-connected condition).

In this case, the record reflects that Veteran's symptoms of alcohol abuse have resulted in significant occupational and social impairment.  Therefore, as he has not yet undergone a VA psychiatric examination that comprehensively accounts for those symptoms, he should be afforded one on remand.  The requested examination should also take into account all other evidence of record that suggests a worsening of the Veteran's psychiatric symptoms since they were last evaluated.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

II.  Records Procurement

Additionally, to ensure that the Veteran's overall psychiatric disability picture is accurately reflected in the record, efforts should be made on remand to obtain all VA mental health treatment records generated since January 4, 2011 (the date of the most recent records added to the claims file).  38 C.F.R. § 3.159(c)(2) (2013).

Efforts should likewise be undertaken to obtain all records pertaining to the Veteran's June 2010 hospitalization at the Palmetto Health Richland Springs Behavioral Care Center in Columbia, South Carolina.  While the Veteran has indicated that he spent a week at that private mental health-care facility, only his June 14, 2010, inpatient admission form is currently of record.  Accordingly, as VA is now on notice of the existence of outstanding private hospitalization records, which are potentially significant to the claim at issue, such records should be elicited on remand, along any other documentation relevant to the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all records of VA mental health treatment dated since January 4, 2011.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly. 

2.  Request that the Veteran identify and authorize the release of all outstanding private treatment records that are pertinent to his appeal, to specifically include all records pertaining to his hospitalization at the Palmetto Health Richland Springs Behavioral Care Center in Columbia, South Carolina in June 2010.

If Veteran declines to cooperate, or if any of the records he identifies are not obtained, notify him and his representative, explaining the efforts undertaken to obtain such records and describing any further action that is necessary.  

3.  Invite the Veteran to submit any additional clinical or lay evidence, which lies within his own possession or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and severity of his service-connected psychiatric disorder.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After completing the above development to the extent possible, schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected psychiatric disorder.  

The Veteran's paper claims file and all additional pertinent evidence contained in his Virtual VA and Veterans Benefits Management System (VBMS) efolders should be forwarded to the VA examiner, and the examination report should expressly note that such evidence was reviewed.  

The VA examiner should identify all current psychiatric disorders and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV). 

In addition, the VA examiner should describe the overall impact of the Veteran's mental health problems on his occupational and social functioning and assign a GAF score that encompasses all of the underlying symptoms of his service-connected psychiatric disorder.

Finally, the VA examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, in particular, the report of the Veteran's February 2011 VA examination and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

5.  Then, after undertaking any additional development as may become indicated, readjudicate the Veteran's initial increased rating claim, taking into account all pertinent evidence of record, including that which has been added to the claims file since the March 2011 statement of the case.  

If the full benefits sought on appeal sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The claims file should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

